Title: To George Washington from Major General William Heath, 27 May 1777
From: Heath, William
To: Washington, George



Dear General
Boston May 27, 1777.

I have received the honor of yours of the 10th Instant, and immediately sent on Lt Colo. Sprout who is an Active Spirited Officer to correct those Abuses committed by the Troops on the March mentioned by your Excellency. I have desired the same of General Nixon who is also on his journey to Pecks Kill, at which place he will have arrived before this reaches you. But surely all the Troops have not been delitory! some detachments, have reached Albany in ten days, from the Time they left this place.
Colo. Putnam having marched off his first Division, was desirous to take the Small pox by Inoculation, he is now upon the recovery, and as soon as able will go forward agreeable to your Excellency’s direction.
Our greatest difficulty is the want of Clothing; those Troops who marchd without it, and were told that they would be supplied at Pecks Kill are disopointed. The men there, are almost naked, and many of them Lousey and not a second Shirt to their Backs, some have been told that large Quantities were sent to the Northward, and Officers have been as far as Albany in Quest of it, and have finally returned here, with their mouths filled with Complaints. Vast Quantities of Cloathing has gone forward but to where I know not; The Agents tell me that they are obliged to send it on to the Cloather General; but had it been sent on, on the Mens Backs the heavy expence of transportation would have been saved The Colonels have applied till they are discouraged as your Excellency will observe by an enclosed Line from Colo. Putnam, I have sent! I have spoke! I have wrote to the Agents repeatedly; two of their written Answers I take the liberty to enclose, I do not charge them with any Neglect: But your Excellency will see that I have done all in my power unless I had taken the Cloathing by Force.
As vast quantities of Stores & Provisions are moving back, the Commissaries apply for large Store Houses. Shall I order such to be built as are necessary as they inform me they cannot be Hired?
Colos. Lee & Jackson have represented to me that some of their officers have been long appointed, and devoted to the Service (altho’

they have but few Men Inlisted) and that they are in want of some pay, will it be advisable to pay them any before they are Commissioned?
Major General Gates has wrote to the Council of this State that Tents and Camp kettles are much wanted by the Army in that Department and observes that “finding a number of Tents and a Quantity of Tin had arrived at Portsmouth from France” entreats that they would order Two thousand of the former and as much of the latter as can be spared to be sent without delay to Albany. The Council have sent me a Copy of the Letter. The number of Tents mentioned is double the number that arrived. I am agreeable to your Excellencys Orders sending them on to Springfield which is on the Rout to Albany if your Excellency should think proper to order them on to that place.
I am this moment informed, the Cloathing for Colo. Putnams Regiment will be obtained Here. I have the Honor to be With great respect Your Excellency’s Most Obediant Servt

W. Heath

